Citation Nr: 0316372	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1977.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In February 2003, the Board remanded the case so that the 
veteran could be scheduled for a hearing before a member of 
the Board sitting at the RO.  The veteran was notified that 
he was scheduled for a hearing in April 2003, however he did 
not report.  Subsequently, the case was returned to the Board 
for adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  No neurologic deficits associated with residuals of head 
injury are shown, nor is this condition shown to have 
resulted in multi-infarct dementia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of head injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.124a, 4.130, 
Codes 8045, 9304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the March 
2001 statement of the case (SOC) of the laws and regulations 
pertaining to his claim for an increased rating.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

A May 2003 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  In a March 2001 written 
statement the veteran's representative indicated that the 
veteran had no additional evidence to submit.  The veteran 
was provided with a VA examination in February 2000.  While 
his representative has requested a new examination, the Board 
notes that there is no allegation or indication in the record 
of worsening of the veteran's disability since the February 
2000 examination.  Thus, the Board does not agree that a new 
examination is required in order to properly evaluate the 
veteran's claim.  Pursuant to the Board's February 2003 
remand, the veteran was scheduled for a Travel Board hearing 
in April 2003.  However, after appropriate notification, he 
did not report to the hearing; nor did the veteran provide 
any explanation for his failure to appear.  As noted above, 
the veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The service medical records indicate that the veteran 
suffered a heard injury during service in July 1974 when he 
fell from a truck and struck his head on concrete.  Service 
connection for residuals of head injury was granted in June 
1996, and a 10 percent evaluation was assigned from March 
1996.  That evaluation has been continued in subsequent 
rating actions, and the veteran contends that he is entitled 
to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  

Under Code 8045, brain disease due to trauma resulting in 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Code 8045 (2002).

Pursuant to Diagnostic Code 9304, a 10 percent rating is to 
be assigned when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating is to be 
assigned when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss. 38 C.F.R. § 
4.130, including Diagnostic Codes 9304 (2002).  

In May 1999, the veteran was referred for VA psychological 
consultation for financial stress, job loss, and difficulty 
dealing with people.  The veteran reported fatigue, 
concentration problems, and headaches.  Dysthymia was noted.

On a July 1999 VA treatment record, the veteran complained of 
stress related to family tensions between his sister and his 
girlfriend.  He denied feeling depressed or sad.  He 
described feeling fatigue and a lack of energy, and 
complained of problems with concentration.  The veteran 
reported headaches and history of head trauma.  The 
impression was dysthymia; rule out major depressive disorder, 
recurrent; alcohol dependence, in remission.

A VA psychiatric examination was conducted in February 2000.  
The veteran reported headaches, memory loss, and 
disorientation.  The examiner noted that VA neuropsychology 
evaluation from October to December 1999 found a repressed, 
minimally insightful individual who relied upon somatic 
complaints to manage his underlying anxiety.  Feelings of 
depression and a general malaise with loss of physical and 
mental mastery were also depicted.  The testing showed that 
the veteran's most notable deficits were in focused attention 
and short term memory.  There was no strongly compelling 
evidence of any serious brain damage, but mild diffuse damage 
could not be ruled out.  The veteran reported that he had 
received no neurologic treatment.  He was employed full-time 
and lived with a girlfriend.  On examination, all aspects of 
the veteran's cognitive functioning were grossly intact.  
There was no evidence in his behavior at the examination to 
support the veteran's claims of diminished attention span and 
memory.  His long term memory was also intact.  The examiner 
stated that the veteran required structure in his 
relationships and workplace environment, but that this arose 
out of his lifelong intellectual limitations and not out of 
any recent decline in cognitive functioning aspects like 
attention and memory.  The examiner noted a normal brain scan 
in 1997.  The diagnosis was: cognitive disorder, not 
otherwise specified, very mild degree of severity; alcohol 
dependence, in sustained full remission; dysthymic disorder, 
by history, currently well controlled by medication; 
narcissistic personality traits, possible dependent and 
antisocial features.  The examiner noted that the veteran 
experienced mild to moderate stressors, which included some 
job stress, chronic illness, and limited finances.  His 
current Global Assessment of Functioning (GAF) score was 65.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 10 
percent is not warranted.  The medical findings of record 
have shown no measurable neurologic deficits and there is 
otherwise no evidence of any current neurologic residuals of 
head injury.  Thus, the disability is to be rated based on 
subjective complaints such as headaches and dizziness.  While 
the veteran has reported headaches, disorientation and 
problems with concentration, there is no diagnosis of multi-
infarct dementia.  Moreover, even if a diagnosis of multi-
infarct dementia were made, on recent examination it was 
noted that there was "no hard evidence available to support 
his claim of any worsening due to head trauma".  Exhibited 
symptoms are not severe enough to require current psychiatric 
treatment or result in more than mild or occasional 
occupational or social interference.  Other than mild short-
term memory loss, he exhibits none of the symptoms required 
for a higher rating and the criteria for a higher rating are 
not nearly approximated.  As such, a rating in excess of 10 
percent is not assignable.

In making the above determination, the Board has considered 
the contentions of the veteran and his representative, as 
well as the pertinent clinical history.  In short, however, 
the provisions of Codes 8045 and 9304 are controlling, and a 
rating in excess of 10 percent cannot therefore be assigned.  

There is also no evidence that residuals of head injury 
includes such unusual disability as to warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran is employed full-time, and he has not been 
hospitalized for his residuals of head injury.  His GAF score 
of 65 is synonymous with mild symptomatology.  There is no 
equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 
3.102 (2002).  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of head injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

